The record in this cause having been considered by the Court, and the foregoing opinion prepared under Chapter 14553, Acts of 1929, adopted by the Court as its opinion, it is considered, ordered and decreed by the Court that the decree of the court below should be, and the same is hereby, reversed and the cause is remanded with directions to dismiss the bill as to Anita Williams and her husband D. R. Williams and Lucile Ellis and her husband T. B. Ellis, Jr., and Joy Hennington, and to enter a decree that will conform to the views herein expressed.
BUFORD, C.J., AND WHITFIELD, ELLIS, TERRELL AND BROWN, J.J., concur.